Citation Nr: 0938454	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  03-32 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to service connection for a left leg 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to August 
1971, with service in the Republic of Vietnam from July 1970 
to August 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
following an October 2006 Board remand.  It was originally on 
appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Subsequent decisions have been 
issued by the RO in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The competent medical evidence shows the Veteran has PTSD 
that is etiologically related to his active service.  

2.  The competent medical evidence shows that a low back 
disorder was not present upon separation from service; there 
is no competent medical evidence which links a low back 
condition to service.  

3.  The competent medical evidence shows that the Veteran's 
current left leg pain is due to a non-service-connected low 
back disorder.


CONCLUSIONS OF LAW

1.  PTSD was incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 
(f) (2008).

2.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).    

3.  A left leg disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).    
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Previous Board Remand

In October 2006, the Board remanded the case to the RO for 
the following actions: 1) to send the Veteran appropriate 
Veterans Claims Assistance Act of 2000 (VCAA) notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); 2) to submit 
a second request for a search of pertinent morning reports; 
3) to request a search of unit and organizational histories 
and operational reports to determine whether the Veteran's 
unit engaged in combat activity from July 11, 1970 to October 
11, 1970; 4) to request medical records from Dr. P.A. 
pertaining to the Veteran's back and leg treatment from 
November 2003 to January 2004; 5) to afford the Veteran a 
PTSD examination; and 6) to afford the Veteran an examination 
to determine the etiology of any low back and left leg 
disorders present.  

The appeals management center (AMC) sent VCAA-compliant 
notice to the Veteran in January 2007.  The record shows that 
the notice was returned, undelivered, in October 2007.  The 
AMC sent notice to an updated address in January 2009.  In 
any event, as discussed further below, the Veteran had been 
properly notified prior to the Board's October 2006 remand.  
The RO also submitted a search request for pertinent morning 
reports.  In a November 2007 response, the National Personnel 
Records Center (NPRC) stated that nothing was found to 
support the Veteran's claim.  

The Veteran was afforded the examinations requested in August 
2009.  The VA spine examiner did not perform a separate 
joints examination after determining that the Veteran did not 
have a separate injury of the left leg.  Instead, the 
Veteran's back pain radiates into the left leg.  Since the VA 
examiner ascertained the etiology of the Veteran's left leg 
pain as requested, the Board finds that the examination 
directives have been satisfied on remand. 

It appears that the RO did not request private medical 
records from Dr. P.A. pertaining to the Veteran's back and 
leg treatment from November 2003 to January 2004.  However, a 
treatment note by Dr. P.A. dated in January 2004 is of 
record.  Further, as discussed below, service connection for 
back and leg conditions is being denied because the competent 
medical evidence does not show that the condition was 
incurred in service.  Any medical records dated in 2003 or 
2004, over 30 years after separation, would not be probative 
as to the issue of in-service incurrence.  As such, the lack 
of a portion of the private medical records requested is, at 
most, harmless error.  

The Board also notes that the RO did not request a search of 
unit and organizational histories and operational reports.  
The purpose of this remand directive was to determine whether 
the Veteran's unit engaged in combat activity for his PTSD 
claim.  As discussed below, the Board is granting service 
connection for PTSD.  Accordingly, any error is harmless.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  When remand orders 
are not complied with, the Board must ensure compliance.  
However, only substantial compliance, not strict compliance, 
is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  
Here, the Board finds that the actions of the RO were in 
substantial compliance with the Board's October 2006 remand.

II. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159. Under the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in June 2002.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also requested a 
PTSD stressor statement in this correspondence.  Similar 
notice letters were sent in February 2006 and January 2009. 

In a correspondence dated in March 2006, the RO informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  Although the RO did not provide fully compliant 
notice until after initial adjudication of the claim, it 
readjudicated the claim and issued a supplemental statement 
of the case in April 2006.  The issuance of such notice 
followed by a readjudication of the claim remedied any timing 
defect with respect to issuance of compliant notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  The 
Board finds that in issuing this letter, the RO has satisfied 
the requirements of Dingess/Hartman.

The Board finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment 
records, service personnel records, VA medical center (VAMC) 
records and private medical records.  The Veteran received 
PTSD and spine examination in August 2009.  The Veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal.  No further development is required 
to comply with the duty to assist the Veteran in developing 
the facts pertinent to his claim.      

As to the examinations conducted, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinions obtained in this case are 
more than adequate, as they are predicated on a full reading 
of the private and VA medical records in the Veteran's claims 
file.  The VA examiners considered all of the pertinent 
evidence of record and the statements of the Veteran and 
provided a complete rationale for the opinions stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).   

Accordingly, the Board will proceed with appellate review.  

III. Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b).   

	PTSD

The Veteran claims that he suffers from PTSD as a result of 
events that took place during service in the Republic of 
Vietnam from July 1970 to August 1971.  The RO denied the 
claim in a February 2003 rating decision, and the Veteran 
appeals that decision.  

The August 2009 VA examiner stated that the Veteran meets the 
criteria for PTSD.  The examiner opined that the PTSD was 
caused by the Veteran's military trauma.  Thus, two of the 
three elements necessary for establishing service connection 
for PTSD have been satisfied.  The outcome of the case turns 
on whether the record shows that the claimed in-service 
stressor actually occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the Veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the Veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  Whether or not a Veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  

The Veteran's DD Form 214 shows that the Veteran's specialty 
was artillery, which is indicative of combat.  He received 
the Vietnam Service Medal, the Vietnam Campaign Medal and a 
Sharpshooter M-16 badge, among other decorations.  A July 
2006 statement by the Veteran's representative indicates that 
he was assigned to Battery A, 3rd Battalion, 13th Artillery, 
25th Infantry Division from June 11, 1970 to November 15, 
1970, after which he transferred to the 2nd Battalion, 32nd 
Artillery.  Service personnel records show that the Veteran's 
principal duty from July 1970 to February 1971 was as a 
cannoneer.  He was an assistant gunner from February 1971 to 
August 1971.                                                                                                                           

The Veteran testified about his alleged stressors during a 
May 2004 hearing at the RO.  He stated that, as a cannoneer, 
he killed many people he did not know.  He recalled that, out 
of the 419 days he served in the Republic of Vietnam, 
approximately 411 of them were in the field.  The Veteran 
remembered one occasion when a South Vietnamese soldier 
pointed an M-16 at the Veteran's head.  The Veteran thought 
he was going to die, but the soldier did not shoot.  During 
the August 2009 VA examination, the Veteran reported that he 
sent off thousands of artillery rounds and bombs as a 
cannoneer.  He indicated that he was exposed to numerous 
mortar rounds.  He recalled one incident where a 155 Howitzer 
dropped bombs close to his location, and a mortar round flew 
within one foot of his face.  He was exposed to numerous dead 
bodies of Vietnamese and American soldiers.  Several 
individuals in his unit were killed, but he was not able to 
provide specific names or dates.  

In considering the evidence relating to this event, the Board 
retains discretion to make credibility determinations and 
otherwise weigh the evidence submitted.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (citing 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 
2006)).  The appellant's credibility affects the weight to be 
given to his testimony, and it is the Board's responsibility 
to determine the appropriate weight.  Washington v. 
Nicholson, 19 Vet. App. 363, 369 (2005).  The Board has 
determined that the Veteran's lay statements are credible as 
to his in-service duties and stressor experiences.  The 
statements are consistent with the available service 
personnel records.  

The Board finds that the claimed stressors are consistent 
with the available evidence and the hardships of the 
Veteran's service.  The issue of participation in combat is, 
at the very least, in relative equipoise, and PTSD has been 
competently linked to what is now found to have been 
"combat" service.  Resolving any reasonable doubt in the 
Veteran's favor, the Board concludes that service connection 
for PTSD is warranted.    



	Low back and left leg

In his June 2002 claim, the Veteran asserted that he has a 
back disorder, which causes pain radiating into his left leg.  
In a June 2002 statement, the Veteran claimed that he hurt 
his back when lifting artillery in service.  The RO treated 
the issue as separate back and leg claims and denied service 
connection in February 2003. The Veteran appeals that 
decision 

Service treatment records are silent as to treatment for back 
or leg injuries or complaints of pain.  In a report of the 
Veteran's August 1971 separation examination, the examiner 
stated that the Veteran reported a history of back injuries 
in the past but had no problems at present.  The Veteran did 
not report back or leg pain during the examination.  The 
examiner determined that the Veteran was in good health. 

The Veteran received a VA spine examination in August 2009.  
During the examination, the Veteran again stated that he 
suffered a straining injury to his back lifting a shell in 
Vietnam.  He recalled that he spent a couple weeks in bed and 
was able to return to work.  He reported persistent back pain 
for the past 40 years.  The examiner diagnosed degenerative 
disc disease of the lumbar spine.  He opined that it was not 
likely that the Veteran's back condition was related to the 
one straining episode.  Rather, he believed it to be a 
naturally occurring aging process with multiple level 
degenerative disc disease.  The examiner also determined that 
there was not a separate left leg disability; the Veteran's 
left leg pain radiated from his back.  
 
Since the VA examiner reviewed the claims file, interviewed 
and examined the Veteran, and provided the rationale behind 
the opinion stated, the Board finds this opinion to be highly 
probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-
303 (2008).  For this reason, the Board gives this report 
substantial weight.  There is no opinion to the contrary of 
record. 

Although the Veteran has a current back condition and 
associated left leg pain, the competent medical evidence does 
not show that this condition arose in or was aggravated by 
active duty service.  The Board acknowledges that a history 
of back injuries were noted in service.  However, the 
Veteran's separation examination revealed a normal back, and 
the Veteran did not report pain during this examination.  
This shows that any prior back injury did not become a 
chronic condition.  There are no treatment records pertaining 
to the back or leg prior to 2002.  Therefore, continuity of 
symptomatology is also not established.  38 C.F.R. 
§ 3.303(b).

The Board has also considered the Veteran's lay statements 
regarding his low back and left leg conditions.  Without 
medical training, laypersons, such as the Veteran, are not 
competent to comment on medical matters such as the etiology 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  There are 
circumstances where lay evidence may be competent and 
sufficient to establish a diagnosis or medical etiology of a 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  Here, however, clinical testing and 
expertise are required to determine the etiology of back and 
leg disabilities.  The Veteran's statements offered in 
support of his claim are not competent medical evidence and 
do not serve to establish that the disabilities were incurred 
in service.

The preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the Board must deny the claim.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  

	(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to service connection for PTSD is granted.  

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for a left leg disorder is 
denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


